MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
The order against which relief is sought in this case was made in a cause pending in the district court of Lewis and Clark county, entitled “Gustava Ernst v. Lincoln Working et al.,” the relators. The decision in case numbered 3640, under the same title as this (ante, p. 435, 147 Pac. 614), is conclusive of this; the record of the proceedings in both being identical. Upon the authority of that ease, the motion to quash the writ in this case is overruled, and the order is annulled.

Order annulled.

Me. Justice SanneR and Mb. Justice Holloway concur.